Name: Commission Regulation (EEC) No 2318/88 of 26 July 1988 fixing for the period 1988/89 certain coefficients applicable to cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe;  beverages and sugar
 Date Published: nan

 27. 7. 88 No L 201 /97Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2318/88 of 26 July 1988 fixing for the period 1988/89 certain coefficients applicable to cereals exported in the form of certain spirituous beverages cient where foreseeable export trends in one of the Member States concerned show a tendency to change significantly ; whereas this assessment may be made by taking account of a sufficiently long reference period to eliminate short, insignificant fluctuations ; whereas a period of six years prior to the year in question complies with this criterion ; whereas, moreover, an annual diffe ­ rence of less than 1 % between the respective trends in exports and total quantities sold cannot show a tendency towards significant change ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the , Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 0, and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regula ­ tion (EEC) NO 3035/80 concerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 1188/81 states that the quantity of cereals on which the refund shall be granted shall be that placed under control, weighted by a coefficient fixed annually for each Member State concerned, expressing the ratio between the total quantity exported and the total quantity marketed of the spirituous beverage in question ; whereas, the relevant information having been received from the United Kingdom for the period 1 January to 31 December 1987, the coefficients for the period 1 July 1988 to 30 June 1989 should now be fixed ; Whereas the second indent of Article 3 (2) of Regulation (EEC) No 1188/81 provides for adjustment of the coeffi HAS ADOPTED THIS REGULATION : Article 1 For the period 1 July 1988 to 30 June 1989, the coeffi ­ cient referred to in Article 3 of Regulation (EEC) No 1188/81 and applicable to cereals used in the United Kingdom for the manufacture of Scotch whisky shall be as shown in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 197, 26. 7. 1988 . O OJ No L 121 , 5. 5. 1981 , p. 3 . 27. 7. 88 No L 201 /98 Official Journal of the European Communities ANNEX Coefficients applicable in the United Kingdom l Coefficient applicable Period of application to barley processedinto malt used in the manufacture of malt whisky &gt; to cereals used in the manufacture of grain whisky 1 July 1988 to 3 June 1989 0,311 0,374